Citation Nr: 0736081	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for right knee 
arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection for 
traumatic arthritis of the right knee and assigned a 10 
percent disability rating.  The veteran presented testimony 
at a personal hearing in June 2007 before the undersigned. 

At his hearing the veteran presented testimony on the issue 
of entitlement to an increased rating for residuals of 
meniscectomy of his right knee.  He has also filed a claim of 
clear and unmistakable error in the assignment of the 
effective date for service connection for right knee 
arthritis.  These claims have been neither procedurally 
prepared nor certified for appellate review and are referred 
to the agency of original jurisdiction for initial 
consideration and appropriate adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

This appeal arises from the veteran's dissatisfaction with 
his initial rating of 10 percent following the grant of 
service connection for traumatic arthritis of his right knee.  
Separate or staged ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Meeks v West, 12 Vet. App. 352 (1999).

At the June 2007 Board hearing, the veteran testified that 
his right knee had increased in severity in the last six 
months.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran has indicated 
that his right knee condition has worsened since the date of 
the last examination in September 2005.  Because there may 
have been a significant change in the veteran's condition, a 
new examination is in order.  38 C.F.R. § 3.159(c)(4)(i).  

In addition, the veteran's claim that the assignment of the 
effective date for service connection for his right knee 
disability is inextricably intertwined with his claim for an 
increased initial rating, because the grant of an earlier 
effective date would require the consideration of a greater 
period for rating purposes.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected right knee disorder.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination and the review should 
be noted in the examination report.  The 
examiner's report should set forth all 
current complaints, findings, and 
diagnoses.  The report should include 
range of motion findings and findings as 
to any weakness, locking or instability.  
The report should discuss the presence or 
absence of pain, as well as functional 
impairment.  

2.  Adjudicate the veteran's claim that 
the assignment of an effective date for 
service connection for right knee 
traumatic arthritis was clearly and 
unmistakably erroneous.

3.  Then, readjudicate the veteran's claim 
for an increased initial rating for right 
knee traumatic arthritis.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

